DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 25 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 15-21, 24, 27, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one or more of the segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the one or more segments of the canopy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recited the limitation “the one or more segments of the utility cabinet” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14, 24, 25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,594,481 to Carter et al.
Regarding Claim 1, Carter teaches a modular habitat structure (MHS) for accommodating one or more live inhabitants, comprising: a rigid pillar which extends away from a base end toward an upper end (Carter Fig. 7 #4); a plurality of major system components (Carter Fig. 2 #30; Fig. 5 #30), each disposed at a different one of a plurality of locations along a length of the rigid pillar; each of the major system components comprised of one or more segments which individually extend circumferentially around at least a portion of the rigid pillar; each of the segments having a predefined modular configuration (Carter Fig. 5 #30), whereby the MHS is user adjustable to a plurality of different configurations by selectively adding or removing one (Carter Fig. 7) or more segments of the major system components to circumferentially vary an extent of each of the major system components around a periphery of the rigid pillar.

Regarding Claim 3, Carter teaches the plurality of major system components further comprise a canopy structure, each of the one or more segments of the canopy structure extending radially outward from the central pillar to define an upper surface and a lower surface opposed from the upper surface (Carter Fig. 1 to planar member of #10).
Regarding Claim 4, Carter teaches at least one wall stud having an elongated length and extending from a floor of the bowl to a lower surface of the canopy which is opposed from an open face of each bowl (Carter top layer of #20 and Figs. 3, 12 and 13 wall member housing #36).
Regarding Claim 5, Carter teaches the at least one wall stud has a plurality of attaching members which are arranged in a predetermined pattern which is configured to align with a pattern of corresponding attachment members provided on at least one customization module (Carter Fig. 7 #31, 36, 22, 46).
Regarding Claim 7, Carter teaches the plurality of major system components further comprise a utility cabinet disposed adjacent to the canopy structure along the length of the central pillar (Carter Fig. 7 area inside of #40), each of the one or more segments of the utility cabinet extending radially outward from the rigid pillar.
Regarding Claim 8, Carter teaches the utility cabinet houses one or more of a fluid cistern, a spray nozzle, a battery, photovoltaic panel, and a charge control system for the battery (Carter Fig. 7 water inside #40 satisfies a fluid cistern).
Regarding Claim 9, Carter teaches a plurality of major system components further comprise a moat assembly (Carter #15), the moat assembly including a plurality of flow 
Regarding Claim 10, Carter teaches the moat assembly is disposed at a base end of the rigid pillar at a location adjacent to the retention cabinet (Carter Fig. 3 shows #15 at the base).
Regarding Claim 12, Carter teaches the one or more segments which comprise each of the major system components are secured on the rigid pillar by an opposing pair of docking plates, each of the docking plates comprising the pair being coaxially disposed on the rigid pillar, spaced on opposing sides of the segment which abuts the rigid pillar (Carter Fig. 5 #30, #45, #38).
Regarding Claim 13, Carter teaches a first one the major system components is spaced apart along the length of the rigid pillar from a second one of the major system components by a core ring which is coaxially disposed on the rigid pillar (Carter Fig. 5 #38).
Regarding Claim 14, Carter teaches each of the docking plates and the core rings comprises at least one index structure which is configured to interact with a corresponding index structure of a segment to facilitate an alignment along the length of the rigid pillar of a first one of the segments to a second one of the segments (Carter Fig. 5 #39 is the indexing structure).
Regarding Claim 24, Carter teaches each of the plurality of retention wells include at least one overflow slot which is configured to align with an overflow slot of an adjacent one of the plurality of retention wells to facilitate communication of fluid between the plurality of retention wells (Carter Fig. 7 arrow flow in and out #40 and around #45 satisfies the broad limitations)
Regarding Claim 25, Carter teaches the rigid pillar is comprised of at least one internal conduit channel and contains at least one fluid conduit which extends through the pillar to at least one fluid port (Carter #17 and Fig. 6 #40 is divided in half showing one side us supply of water and the other side is return water; supply water goes to #26).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,594,481 to Carter et al.
Regarding Claim 6, Carter is silent on explicitly teaching the attaching members and the corresponding attachment members are magnetic elements.  However, the examiner takes official notice that magnetic connection elements are a known alternate equivalent fastening configuration.  It would have been obvious to one of ordinary skill in the art to modify the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,594,481 to Carter et al in view of U.S. Patent Pub. No. 2015/0296726 to Higgins.
Regarding Claim 11, Carter is silent on explicitly teaching the moat assembly is further comprised of a plurality of pass-through chutes configured to facilitate the movement of MHS inhabitants from an upward facing side of the moat assembly to an opposing downward facing side of the moat assembly.  However, Higgins teaches the general knowledge of one of ordinary skill of providing a moat with a plurality of pass-through chutes configured to facilitate the movement of MHS inhabitants from an upward facing side of the moat assembly to an opposing downward facing side of the moat assembly (Higgins Fig. 1 moat #101 at the base of pillar #301; cover over moat has pass through chutes, semicircular notches are pass through chutes Fig. 5).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Carter with the teachings of Higgins at the time of the invention to for the reservoir features as taught by Higgins.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 15, 16, 17, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,594,481 to Carter et al in view of U.S. Patent No. 5,799,614 to Greenwood.
Regarding Claim 15, Carter is silent on explicitly teaching comprising a control unit in the form of an electronic processor which is configured to control a plurality of accessory devices 
Regarding Claims 16 and 17, Carter as modified teaches the plurality of accessory devices are selected from the group consisting of a lighting element, an electronic camera, a microphone, a loud speaker, a sensor, a fan, a thermostat, and a heating element (Greenwood Fig. 5).
Regarding Claim 26, Carter as modified teaches the conduit channel also houses a wire harness configured for communicating at least one of power and data for at least one electronic device integrated with the MHS (Greenwood Fig. 5; Carter Fig. 6 #42; applicant doesn’t structurally define the wire harness and doesn’t positively claim the wire, the structure of Carter #42 is capable of the claimed function)

Claims 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,594,481 to Carter et al in view of U.S. Patent No. 5,799,614 to Greenwood as applied to claims 1, 2, 3, and 15 above, and further in view of U.S. Patent Pub. No. 2015/0296726 to Higgins.
Regarding Claim 18, Carter as modified is silent on the plurality of accessory devices include at least one water pump configured to urge a flow of water from at least one water storage container integrated into the MHS, to one or more flow nozzles integrated in one 
Regarding Claim 19, Carter as modified teaches the flow nozzles are coupled to the water pump through one or more hose couplings disposed on the outer periphery of the rigid pillar. (Higgins Fig. 13A)
Regarding Claim 20, Carter as modified teaches the one or more hose couplings are arranged on the rigid pillar at selected locations which correspond to the locations of hose fittings which are disposed on an abutting wall of the segments when installed, whereby a fluid connection to one or more of the segments is automatically established when the segment is installed on the rigid pillar.
Regarding Claim 21, Carter as modified teaches the flow nozzles are disposed in one or more locations of the MHS selected from the group consisting of the canopy structure and one or more customization modules that are configured to house inhabitants of the MHS (Carter #26).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,594,481 to Carter et al in view of U.S. Patent No. 2,933,062 to Geerlings.
Regarding Claim 28, Carter is silent on the upper surface is of each segment of the canopy is tapered to facilitate a flow of fluid in a radial direction away from the central axis.  However, Geerlings teaches the general knowledge of one of ordinary skill in the art that it is known to provide a canopy over a rigid pillar with a canopy tapered to facilitate a flow of fluid in .

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,594,481 to Carter et al in view of Improvised life a treasury of inspiring ideas, Clipped-Together Shelving Pt.2: Cardboard Boxes, 21 April 2010 [retrieved from internet 15 March 2021  https://improvisedlife.com/2010/04/21/clipped-together-shelving-pt-2-cardboard-boxes/] 14 pages.
Regarding Claim 22, Carter is silent on explicitly teaching at least one latching element that is configured to secure a first segment to a circumferentially adjacent second segment.  However, Improvised life teaches the general knowledge of one of ordinary skill in the art to provide a latching element that is configured to secure a first segment to an adjacent second segment (Improvised life clips connecting the boxes).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Carter with the teachings of Improvised life at the time of the invention for stability as taught by Improvised life.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 23, Carter as modified teaches the at least one latching element is an elastic strap extending between the first and second segment (Improvised life clips that connect the boxes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following cited prior art of record are a teaching of general knowledge in the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


15 March 2021